DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

				Reopened Prosecution
In view of the prior art that indicates nonpatentability of the appealed claims in which the Patent Trial and Appeal Board (PTAB) reversed the Examiner in their decision mailed 2/15/22, based on the interpretation of the phrase “fed therebetween” requiring that “the feed to two directly adjacent dipole arms is coupled or otherwise combined” (see decision, page 5, lines 6-8), PROSECUTION IS HEREBY REOPENED (see MPEP 1214.04). 
A new ground of rejection is set forth below.
A Technology Center Director or designee has approved of reopening
prosecution by signing below:

/ANDREA L WELLINGTON/Director, Technology Center 2800
                                                                                                                                                                                                        

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/21 and 2/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Yarsunas” (US 5481272).
Regarding claim 1, Yarsunas teaches a low band dipole comprising: 
four dipole arms (elements 52, 68; Figs. 3, 4, 13 and 15-16), 
wherein the four dipole arms are horizontally and mutually perpendicularly placed in a “+” shape (see “+” shape of dipole arms 52 and 68 in Fig 3),
wherein adjacent mutually perpendicular dipole arms of the four dipole arms are fed therebetween (dipole arms 52, 68 are fed therebetween via element 56 in Figs 3-4. See also, abstract, teaching “[e]ach dipole assembly comprises a primary dipole arm 52 and a secondary dipole arm 68 which are electrically connected by a phasing loop 56 that introduces a 90.degree. phase shift between the primary dipole arm 52 and the secondary dipole arm 68. Thus, a single feed-line is capable of feeding both the primary and secondary dipoles so as to allow circularly polarized electromagnetic energy to radiate therefrom.”).

Regarding claim 2, Yarsunas teaches wherein a feeding mode between two adjacent mutually perpendicular dipole arms of the low band dipole comprises at least any one of the following: coupling feeding; direct feeding (dipole arms 52, 68 are coupled fed via element 56; see Figs. 3-4).
Regarding claim 3, Yarsunas teaches wherein at least one of the four dipole arms is in a sheet shape (see flat sheet shape of dipole arms 52, 68 in Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above) in view of “Dao” (US 8786511). 
Regarding claim 4, Yarsunas fails to expressly teach wherein at least one of the four dipole arms
is in a columnar shape.
Dao discloses wherein at least one of the four dipole arms (64-1 to 64-4) is in a columnar shape (see Figs. 1-4).
Dao teaches “[a]s may be seen best by referring to FIG. 3, the four antenna elements 64-1, 64-2, 64-3, 64-4 are spaced circumferentially apart at 90-degree intervals. As will be described in detail below, each of the two pairs of diametrically opposed elements, e.g., 64-1/64-3, 64-2/64-4 is electrically configured as a dipole antenna 66-1, 66-2, respectively. The two dipole antennas are perpendicular to one another, thus forming a crossed dipole or X-WING antenna configuration. As is well known by those skilled in the art, the crossed dipole or X-WING configuration of antenna elements 64 is suitable for transmitting and receiving circularly polarized radio waves.” (Col. 9, ll. 41-51)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas invention such that wherein at least one of the four dipole arms is in a columnar shape, as taught in Dao, thereby using a desired arm structure in a crossed dipole configuration suitable for transmitting and receiving circularly polarized radio waves. 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above) in view of “Jones et al” (WO 2014/100938). 
Regarding claim 5, Yarsunas fails to expressly teach wherein at least one of the four dipole arms is a combination of a solid columnar wire and a hollow columnar metal shell, wherein a cross-sectional area of the hollow columnar metal shell is different from that of the solid columnar wire. 
Jones et al discloses wherein at least one of the four dipole arms 200 (Figs. 2-3, abstract) is a combination of a solid columnar wire 250 (Fig. 3) and a hollow columnar metal shell 260-280, wherein a cross-sectional area of the hollow columnar metal shell is different (in size) from that of the solid columnar wire (see Fig. 3).
Jones et al teaches in ¶ [0051], “[t]he cylindrical conducting body 260, 270, 280 and the center conductor 250 of each dipole segment 210, 220, 230 have dimensions optimized so that the radiation pattern of the high band is largely undisturbed by the presence of the low-band radiator 100. The radiator 100 is adapted for the frequency range of 698-960 MHz.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas invention such that wherein at least one of the four dipole arms is a combination of a solid columnar wire and a hollow columnar metal shell, wherein a cross-sectional area of the hollow columnar metal shell is different from that of the solid columnar wire, as taught in Jones et al, in order to facilitate operation in the desired frequency range . 

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yarsunas (cited above) in view of “Lee” (US 2008/0074339). 
Regarding claim 6, Yarsunas fails to expressly teach wherein a reverse current loop is provided on at least one of the four dipole arms.
Lee discloses wherein a current loop (having a direction 510, Figs. 4a-4b) provided on at least one of the four dipole arms 100a-100d (Fig. 3). 
Lee teaches in ¶ [0012], “[p]referably, the bent folded dipole antenna unit may be implemented so that a direction of polarization is determined by a direction of currents of a fed signal which flows through the plurality of bent folded dipole components.” (See also, ¶¶ [0041-0044].)
 Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design the Yarsunas dipole such that wherein a reverse current loop is provided on at least one of the four dipole arms, as taught in Lee, in order to obtain tuned direction of polarization.  

Claim 7: Yarsunas fails to teach wherein at least one groove is provided on at least one of the four dipole arms. 
Lee discloses wherein at least one groove 1 (Fig. 4a reproduced below) is provided on at least one of the four dipole arms.

    PNG
    media_image1.png
    777
    1005
    media_image1.png
    Greyscale


Lee teaches in ¶ [0045], “FIG. 5 is a diagram showing the bent folded dipole component of FIG. 1 according to the present invention. In FIG. 5, each of first to fourth bent folded dipole components 100a to 100d includes a horizontal portion A and a bent portion B. The angle of the bent portion B with respect to the horizontal portion A and the ratio of the length of the horizontal portion A to the length of the bent portion B are suitably adjusted, thus a beam width difference can be remarkably reduced.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yarsunas invention such that wherein at least one groove is provided on at least one of the four dipole arms, as taught in Lee, in order to alter beam width as desired and obtain dual polarization characteristics (Lee, ¶ [0044]). 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauman (US 8350776), Figs. 6-9
Yarsunas (US5818397), (Figs. 3, 4, 13-16)
Daojian (US 10389018), Figs. 1-11
Bisiules (US 2016/0365645), Figs. 2-6
Hyjazie (US 2014/0111396), Figs. 5-7, 13
Cornelius (US 2505098), Figs 2a-4a
JP 2012156969, Figs. 1 and 13
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        

/Darren Schuberg/TQAS, Art Unit 2800